 1 CHRISTOPHER J. CANNON, State Bar No. 88034
   MATTHEW A. LAWS, State Bar No. 273697
 2 Sugarman & Cannon
   737 Tehama Street, No. 3
 3 San Francisco, CA 94103
   Telephone: 415-362-6252
 4 Facsimile: 415-362-6431
   chris@sugarmanandcannon.com
 5
   Attorneys for Defendant SALEEM KHAN
 6
                                UNITED STATES DISTRICT COURT
 7
                              NORTHERN DISTRICT OF CALIFORNIA
 8
                                     OAKLAND DIVISION
 9

10 UNITED STATES OF AMERICA,                                 Case No. 17-CR-00295 HSG

11                 Plaintiff,                                STIPULATION AND [PROPOSED] ORDER
                                                             CONTINUING SENTENCING
12                  vs.

13 SALEEM KHAN,

14                 Defendant.
15


16          So that Saleem Khan may participate in his son’s graduation activities and attend to other
17 important family matters, the parties agree to continue the sentencing date in this matter until July 29,

18 2019.

19 SO STIPULATED.
20 DATED: June 14, 2019

21                                                       /s/
                                                  Christopher J. Cannon
22                                                Attorney for SALEEM KHAN
23                                                       /s/
                                                  Kyle F. Waldinger
24                                                Assistant United States Attorney
25 SO ORDERED.
26 DATED: 6/17/19

27
                                                  Honorable Haywood S. Gilliam, Jr.
28                                                United States District Court Judge

     STIPULATION AND [PROPOSED] ORDER CONTINUING SENTENCING
     Case No. 17-CR-00295 HSG                                                                                  1
